DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawing is not clear and readable, e.g., it is not clear what data are on different axis of figure 1 and what those ranges are. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 in claim 1 it is not clear what it means “utilizing the surface tension and ASTM D3427 air release time to determine air release performance of the lubricating oil. Does it mean to correlate the air release time to surface tension? If yes, what this utilizing means that determines air release performance and what are the steps of the method? If it does not mean correlating the air release time to surface tension, then what exactly it is or it does and what is the limitation to make utilizing the surface tension and ASTM D3427 air release time to determine air release performance of the lubricating oil? Therefore, the claim is incomplete, metes and bound of claim is not clear rendering claim indefinite.
Claim 14 is rejected for a similar reason and limitation of “utilizing the surface tension, ASTM D3427 air release time, and ASTM D445 kinematic viscosity to determine air release performance of the lubricating oil”.  
For the purpose of examination, “utilizing the surface tension and ASTM D3427 air release time to determine air release performance of the lubricating oil” and “utilizing the surface tension, ASTM D3427 air release time, and ASTM D445 kinematic viscosity to determine air release performance of the lubricating oil” may be interpreted as being read upon by prior art.

The term "about" in claims 3 and 15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant (in ¶0015 of specification) attempts to define the term about; however, the amount of error in the terms experimental error and variations is also unknown.  How much error is included in experimental error, 10%, 15%, 20% or more.  One does not know; and therefore the metes and bounds of the term "about" are unknown.  
Remaining dependent claims are rejected based on their dependencies to rejected independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pillon (US 6090758 A, “Pillon”) and Furler (Furler, Gaudenz, and Sydney Ross. "Experimental observations of the rate of ascent of bubbles in lubricating oils." Langmuir 2.1 (1986): 68-72. (Year: 1986) “Furler”).

Regarding independent Claim 1

 	Pillon discloses a method for determining air release performance of a lubricating oil, said method comprising: determining air release time of the lubricating oil in accordance with ASTM D3427 (e.g., C.6 L.49 as Examples or e.g., Example 7) at a designated temperature (e.g.C.6 L.55- at temperature 50o);
determining surface tension of the lubricating oil (C. 6, lines 55-57, spreading coefficients were determined by measuring the surface tension of the base stocks or lube oil compositions; and that lube oil base stocks are foamable liquids that require antifoaming agents as cited in C. 5, lines 17-27); and utilizing the surface tension to determine air release performance of the lubricating oil (Pillon teaches determining air release performance, e.g., Table 7 in C.10, cites the determined air release for two different lubricant oils with different antifoamant that in summary or invention C.2 L37-41. and e.g., C.6 L.7-8 teaches reducing foaming without degrading air release time of lubricant oil that teaches determining air release).
Pillon fails to explicitly disclose determining surface tension of the lubricating oil at the temperature used in ASTM D3427.
However, Pillon teaches using ASTM D 1331-89 to determine surface tension of oil and determining surface tension of the lubricating oil (C.6 L.55) at the temperature used in ASTM D 1339-89 requires correction if the temperatures are different.
Furler in page 70 section “Experimental Section” teaches monitoring and controlling temperatures during surface tension and rate of bubble rise measurements for their experimental set up.
Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine surface tension taught by Pillon at the temperature used in ASTM D3427. One of ordinary skill in the art would know it requires the correction if the temperatures are different, therefore to avoid the potential error or extra calculation would use the same temperature. Examiner holds that using same temperature for different properties is a basic requirement for avoiding potential errors and it is a requirement for validity of any case study, therefore, it is obvious to use measurements in a same temperature for surface tension and air release time of the lube.
Regarding Claim 6, which depends on claim 1

Pillon teaches wherein the ASTM D3427 air release time of the lubricating oil is determined at temperature of 50° C (e.g., Examples and Example 7).
Regarding Claim 7, which depends on claim 1

Pillon further discloses wherein the lubricating oil comprises one or more base stocks (e.g., C.5 L.3).
Regarding Claim 11, which depends on claim 1

Pillon discloses wherein the one or more base stocks are present in an amount from 5 weight percent to 95 weight percent, based on the total weight of the lubricating oil (C.4 L.58 0.1 to 95 weight percent foamant that can be base stock).
Regarding Claim12, which depends on claim 1

Pillon discloses wherein the lubricating oil further comprises one or more of a viscosity improver, antioxidant, detergent, dispersant, pour point depressant, corrosion inhibitor, metal deactivator, seal compatibility additive, inhibitor, and anti-rust additive (C.2 L.59-62).

Claims 2-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pillon in view of Furler and Gullapalli (US 20180371352 A1, “Gullapalli”).


Regarding Claim 2, which depends on claim 1
Pillon fails to disclose further comprising determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
Gullapalli in ¶0013 teaches determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427 as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know viscosity is an important factor to account air release time of lubes and would determine it to increase the accuracy of the method.
Regarding Claim 3, which depends on claim 2

Pillon further discloses wherein surface tension is correlated with ASTM D3427 air release time kinematic viscosity of at least about 30 cSt (C.4 L.53).
Gullapalli in ¶0013 teaches determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427 as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know viscosity is an important factor to account air release time of lubes and would determine it to increase the accuracy of the method.
Regarding Claim 4, which depends on claim 1

Pillon fails to disclose wherein surface tension is determined in accordance with Wilhemy plate method.
Furler in page 70 right column in highlighted section teaching using Wilhemy plate method for measuring surface tension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wilhemy plate method for measuring surface tension as taught by Furler for Pillon’s method. One of ordinary skill in the art would know the method is standard in the field of aeration of lubrication oil and would use it at least for sake of better comparison with eliminating different errors for different methods.
Regarding Claim 5, which depends on claim 1

Pillon fails to explicitly disclose wherein determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2%.
Gullapalli in ¶0003 and ¶0008 teaches determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2% as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know it is defined in ASTM standard and would follow it at least to have a standard comparison and the possibility of avoiding correction factor for different temperature and eliminating resulting errors.
Regarding Claim 8, which depends on claim 7

Pillon fails to explicitly disclose wherein the one or more base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks.
Gullapalli teaches the one or more base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks (¶0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pillon and Gullapalli and apply Pillon’s method for Gullapalli’s base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks . One of ordinary skill in the art would know they have useful applications at least for enhancing versatility or marketability. 

Regarding independent Claim 14

Pillon discloses a method for determining air release performance of a lubricating oil, said method comprising: determining air release time of the lubricating oil in accordance with ASTM D3427 (e.g., C.6 L.49 as Examples or e.g., Example 7) at a designated temperature (e.g.C.6 L.55- at temperature 50o);
 determining surface tension of the lubricating oil (C.6 L.55 spreading coefficient S that is defined at C.5 L.35-54 with measured surface tension of lubricant oil or ρ1 and surface tension of antifoaming agent ρ2 or S=ρ1 -ρ2 -ρ1,2, Pillon determines surface tension using ASTM D 1331-89 that requires correction if the temperature is different); determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427; and utilizing the surface tension, ASTM D3427 air release time, and ASTM D445 kinematic viscosity to determine air release performance of the lubricating oil (e.g., Table 7 in C.10, cites the determined air release for two different lubricant oils with different antifoamant that in summary or invention C.2 L37-41. and e.g., C.6 L.7-8 teaches Reducing foaming without degrading air release time of lubricant oil).
Pillon fails to explicitly disclose determining surface tension of the lubricating oil at the temperature used in ASTM D3427; determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
Gullapalli in ¶0013 teaches determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427 as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know viscosity is an important factor to account air release time of lubes and would motivate to determine it to increase the accuracy of the method.
Pillon fails to explicitly disclose determining surface tension of the lubricating oil at the temperature used in ASTM D3427.
However, Pillon teaches using ASTM D 1331-89 to determine surface tension of oil and 
determining surface tension of the lubricating oil (C.6 L.55) at the temperature used in ASTM D 1339-89 Requires correction if the temperatures are different.
Furler in page 70 section “Experimental Section” teaches monitoring and controlling temperatures during surface tension and rate of bubble rise measurements for their experimental set up.
Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine surface tension taught by Pillon at the temperature used in ASTM D3427. One of ordinary skill in the art would know it requires the correction if the temperatures are different, therefore to avoid the potential error or extra calculation would use the same temperature. Examiner holds that using same temperature for different properties is a basic requirement for avoiding potential errors and it is a requirement for validity of any case study, therefore, it is obvious to use measurements in a same temperature for surface tension and air release time of the lube.
Regarding Claim 15, which depends on claim 14

Pillon further discloses wherein surface tension is correlated with ASTM D3427 air release time kinematic viscosity of at least about 30 cSt (C.4 L.53).
Gullapalli in ¶0013 teaches determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining kinematic viscosity of the lubricating oil in accordance with ASTM D445 at the temperature used in ASTM D3427 as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know viscosity is an important factor to account air release time of lubes and would motivate to determine it to increase the accuracy of the method.
Regarding Claim 16, which depends on claim 14

16. The method of claim 14 wherein surface tension is determined in accordance with Wilhemy plate method.

Regarding Claim 17, which depends on claim 14

Pillon fails to explicitly disclose wherein determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2%.
Gullapalli in ¶0003 and ¶0008 teaches determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining ASTM D3427 air release time of the lubricating oil comprises determining the time required for air entrained in the lubricating oil to reduce in volume to 0.2% as taught by Gullapalli for Pillon’s method. One of ordinary skill in the art would know it is defined in ASTM standard and would follow it at least to have a standard comparison with the only officially standardized well known method.

Regarding Claim 18, which depends on claim 14

Pillon teaches wherein the ASTM D3427 air release time of the lubricating oil is determined at temperature of 50° C (e.g., Examples and Example 7).
Regarding Claim 19, which depends on claim 14

Pillon fails to explicitly disclose wherein the one or more base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks.
Gullapalli teaches the one or more base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks (¶0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Pillon and Gullapalli and apply Pillon’s method for Gullapalli’s base stocks are selected from the group consisting of Group I, Group II, Group III, Group IV and Group V base oil stocks . One of ordinary skill in the art would know they have useful applications at least for enhancing versatility or marketability. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pillon in view of Furler, Gullapalli, and Lee (US 20140274849 A1,”Lee”).

Regarding Claim 9, which depends on claim 1

Pillon fails to disclose wherein the one or more base stocks comprise a poly alpha olefin (PAO) or gas-to-liquid (GTL) oil base stock.
Lee teaches the one or more base stocks comprise a poly alpha olefin (PAO) or gas-to-liquid (GTL) oil base stock (at least in ¶0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lee’s one or more base stocks comprise a poly alpha olefin (PAO) in Pillon’s method at least for the advantage of high viscosity lube oils.
Regarding Claim 10, which depends on claim 1

Pillon fails to disclose wherein the one or more base stocks are selected from poly alpha olefin (PAO) and a metallocene catalyzed poly alpha olefin (mPAO) base stocks.
Lee teaches wherein the one or more base stocks are selected from poly alpha olefin (PAO) and a metallocene catalyzed poly alpha olefin (mPAO) base stocks (at least ¶0040).
The reasons for combining and motivation are the same as recited in the rejection of claim 9.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pillon in view of Furler, and  Palazzotto (US 20030148900 A1,” Palazzotto”).

Regarding Claim 13, which depends on claim 1

Pillon fails to explicitly teaches disclose for determining air release field performance of a lubricating oil.
Palazzotto teaches field performance (¶0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pillon’s method for determining air release field performance of a lubricating oil as taught by Palazzotto. One of ordinary skill in the art would know the main purpose of these methods is actual industrial applications and would use them for determining field performance at least for marketability.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pillon in view of Furler, and  Gullapalli, and Palazzotto.
Regarding Claim 20, which depends on claim 14

Pillon fails to explicitly teaches disclose for determining air release field performance of a lubricating oil.
Palazzotto teaches field performance (¶0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pillon’s method for determining air release field performance of a lubricating oil as taught by Palazzotto. One of ordinary skill in the art would know the main purpose of these methods is actual industrial applications and would use them for determining field performance at least for marketability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856